Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jesse Reynolds, Appellant                            Appeal from the County Court of Titus
                                                     County, Texas (Tr. Ct. No. C02990).
No. 06-21-00029-CV          v.                       Memorandum Opinion delivered by Justice
                                                     Burgess, Chief Justice Morriss and Justice
Leroy Morgan, Appellee                               Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Jesse Reynolds, pay all costs incurred by reason of
this appeal.



                                                     RENDERED JULY 2, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk